I am unable to concur with the views expressed in the foregoing opinion and because of the importance of the constitutional point involved feel it necessary to state my views. It must be borne in mind that under the rule announced in this case a citizen may be tried an indefinite number of times for the same criminal act until a jury is finally found which will render a verdict suitable to the prosecution. Under this rule, if a grossly negligent act should result in a large number of deaths, the defendant might be tried as many different times as there were deaths involved. Even though jury after jury might find that he had not been grossly negligent he could be compelled to return again and again to stand trial on this one point, which is the gist of the case.
The crime involved is a single offense against the peace and dignity of the People — i.e., the reckless driving of an automobile. This is an offense under the Motor Vehicle act *Page 390 
whether or not any one is injured or killed. This identical offense — i.e., reckless driving, becomes involuntary manslaughter by virtue of the Criminal Code and regardless of any intent of the defendant, if one or more persons are killed and no matter how many or how few are killed. The defendant need have no criminal intent of any kind, as the result of the act, rather than the intent, is what determines the character of the crime, and that character is fixed by the happening of one death or many from the same act.
This has been so definitely held in so many cases in other States as to make any review of the authorities in this dissenting opinion entirely unnecessary. Some of these cases are referred to in the majority opinion and no effort is made to distinguish them, nor can they be successfully distinguished. Many of the cases referred to in the opinion are such as involve intentional acts on the part of the defendant and, therefore, not in point. The Minnesota case relied upon has been severely criticized and, in my opinion, runs contrary to the better reasoning of the courts of many other States.
It is my view that this opinion definitely impairs that provision of the constitution upon which the defendant relies. Under this rule a defendant would be subjected to being put in jeopardy, not only twice but many times, for one criminal act. This is not only contrary to our constitution but oppressive to my personal sense of justice. It is to be hoped that the Supreme Court of the United States will sometime take occasion to make an authoritative decision on this important question. The courts of Minnesota, Oklahoma, and now of Illinois, have ranged themselves in opposition to the older line of cases which appear to me to have been better decided.
Mr. JUSTICE STONE, also dissenting. *Page 391